Citation Nr: 0426376	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a low back disorder, 
as secondary to service connected disabilities.  

2.	Entitlement to service connection for bilateral knee 
disorders, as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for low back and 
bilateral knee disorders.  He asserts that these disabilities 
are directly related to the residuals of his service 
connected right Achilles tendon tear.  Service connection is 
in effect for:

Partial tear of the right Achilles tendon 
with limitation of motion, muscular 
atrophy, and demineralization of the 
foot, currently rated 10 percent 
disabling.

Pinched peroneal nerve, right leg, 
associated with partial tear of the right 
Achilles tendon with limitation of 
motion, muscular atrophy, and 
demineralization of the foot, currently 
rated 10 percent disabling.

No medical opinion has been requested regarding whether there 
is an etiological relationship between the service-connected 
disabilities and the development of his low back and knee 
disorders.  This should be accomplished prior to appellate 
consideration.  




Therefore, the case is remanded for the following:

1.  The veteran should be given an 
appropriate examination to ascertain the 
precise nature of any low back and 
bilateral knee abnormalities.  Once 
identified, the examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any low back or knee 
disorder is proximately due to, or 
increased in severity by, the veteran's 
service connected disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  Thereafter, the RO should re-adjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
	`


